Broyles, C. J.
1. Where a bank receives cotton as collateral security for a debt evidenced by certain promissory notes, and thereafter makes an express contract with the owner of the cotton, that if the latter will sell a portion of the cotton and apply the proceeds of the sale as part payment on the notes, it (the bank) will hold the remainder of the cotton until instructed by the owner to sell, and where the owner carries out his part of the contract, and the bank, without instruction from the owner, sells the remainder of the cotton, the owner is entitled to recover damages, and the measure of the damages would be the difference between the price for which the cotton was sold and the highest proved market value thereof, at the place where it was sold, at any time between the date of the sale and the date of the trial. Wood v. Jones, 10 Ga. App. 735 (75 S. E. 1099) ; Campbell v. Redwine, 22 Ga. App. 455 (96 S. E. 347).
*412Decided March 8, 1921.
Trover; from city court of LaGrange — W. T. Tuggle, judge pro hac vice. October 19, 1920.
L. L. Meadors, E. T. Moon, for plaintiff in error.
M. U. Mooty, 8. Holderness, contra.
2. Under tlie above ruling, the verdict was authorized by the evidence; and, the motion for a new trial containing only the usual general grounds, the court did not err in refusing to grant a new trial.

Judgment affirmed.


Lulce and' Bloodworth, JJ., concur.